IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 41381

STATE OF IDAHO,                                )     2014 Unpublished Opinion No. 636
                                               )
       Plaintiff-Respondent,                   )     Filed: July 22, 2014
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
RYAN MATTHEW THRUSTON,                         )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         GUITIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Ryan Matthew Thruston was convicted of injury to a child, Idaho Code § 18-1501(1).
The district court imposed a unified five-year sentence with a two-year determinate term and
retained jurisdiction.   At the conclusion of the retained jurisdiction program, the court
relinquished jurisdiction and ordered execution of Thruston’s sentence. Thruston filed an Idaho
Criminal Rule 35 motion, which the district court denied. Thruston appeals from the order
denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                               1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with Thruston’s Rule 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Thruston’s Rule 35 motion is affirmed.




                                              2